DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species I directed to Figs. 1, 3 and 4 (claims 1-10) in the reply filed on May 4th, 2022 is acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHIMURA (Pub. No.: US 2016/0211361 A1), hereinafter as Nishimura.
Regarding claim 1, Nishimura discloses a semiconductor device in Figs. 1, 2A and 2B, comprising: a first MOS structure portion (active region 21) having the following elements: a semiconductor substrate of a first conductivity type (n+ drain layer not shown), having a front surface and a back surface opposite to each other (see Fig. 2A and [0058], [0066]); a first semiconductor layer of the first conductivity type (n- drift layer 1), provided on the front surface of the semiconductor substrate and having an impurity concentration that is lower than an impurity concentration of the semiconductor substrate (drift layer 1 having n- concentration which is less than n+ concentration of drain layer), the first semiconductor layer having a first surface and a second surface opposite to each other, the second surface facing the semiconductor substrate (see Fig. 2A and [0058]); a first second-semiconductor-layer of a second conductivity type (p-type base region 2), provided on the first surface of the first semiconductor layer, the first second- semiconductor-layer having a first surface and a second surface opposite to each other, the second surface facing the semiconductor substrate (see Fig. 2A and [0058]); a plurality of first first-semiconductor-regions of the first conductivity type (plurality of n+ type source regions 6), selectively provided in the first second-semiconductor-layer, at the first surface thereof, each of the first first-semiconductor-regions having a first surface and a second surface opposite to each other, the second surface facing the semiconductor substrate (see Fig. 2A and [0058]); a plurality of first gate insulating films (gate insulating film 4 in trenches 3a) in contact with the first second- semiconductor-layer, each of the first gate insulating films having a first surface and a second surface opposite to each other, the second surface being in contact with the first second-semiconductor-layer (see Fig. 2A and [0058]); a plurality of first gate electrodes (plurality of gate electrodes 5 in trenches 3a) provided on the first surfaces of the first gate insulating films (see Fig. 2A and [0058]); a plurality of first first-electrodes (plurality of portions of source pad 11 in contact holes of insulating film 9) provided on the first surface of the first second-semiconductor-layer (on top surface of base region 2) and the first surface of each of the first first- semiconductor-regions (on top surface of source regions 6) (see Fig. 2A and [0064-0065]); and a second electrode (drain electrode not shown) provided on the back surface of the semiconductor substrate (see [0066]); a second MOS structure portion that detects overcurrent flowing in the first MOS structure portion, the second MOS structure portion (current sense region 22) including the following elements: the semiconductor substrate (n+ drain layer not shown); the first semiconductor layer (n- drift layer 1); a second second-semiconductor-layer of the second conductivity type (p-type base region 2), provided on the first surface of the first semiconductor layer (see Fig. 2B and [0058]); a plurality of second first-semiconductor-regions of the first conductivity type (plurality of n+ type source regions 6), selectively provided in the second second-semiconductor-layer, at the first surface thereof, each of the second first-semiconductor-regions having a first surface and a second surface opposite to each other, the second surface facing the semiconductor substrate (see Fig. 2B and [0058]); a plurality of second gate insulating films  (gate insulating film 4 in trenches 3b) in contact with the second second-semiconductor-layer, each of the second gate insulating films having a first surface and a second surface opposite to each other, the second surface being in contact with the second second-semiconductor-layer (see Fig. 2B and [0058-0059]); a plurality of second gate electrodes (plurality of gate electrodes 5 in trenches 3b) provided on the first surfaces of the second gate insulating films (see Fig. 2B and [0058-0059]); a plurality of second first-electrodes (plurality of portions of current sense electrode pad 12 in contact holes of insulating film 9) provided on the first surface of the second second-semiconductor-layer and the first surfaces of the second first- semiconductor-regions (see Fig. 2B and [0067]); and the second electrode (drain electrode not shown); a first portion that includes all of the elements of the first MOS structure portion other than the first first-semiconductor-regions and the first gate insulating films, and being located below the first surface of the first first-semiconductor- regions (see Fig. 2A); and a second portion that includes all of the elements of the second MOS structure portion other than the second first-semiconductor-regions and the second gate insulating films, and being located below the first surface of the second first- semiconductor-regions (see Fig. 2B), wherein a structure of at least one of the elements of the first portion that includes any one of a thickness (d11) or a width (w11 or w12) thereof is not identical to a structure of a functionally corresponding at least one element of the second portion (d21 and w21, w22) so that the first MOS structure has a MOS characteristic different from a MOS characteristic of the second MOS structure (because w21<w11 or d21<d11, the MOS structure of active region 21 has different MOS characteristic from the current sense region 22) (see Figs. 1, 2A-2B and [0060-0062]).
Regarding claim 4, Nishimura discloses the semiconductor device according to claim 1, wherein at least one of the elements of the first portion has a level or a material different from a level or a material of a functionally corresponding element of the second portion, a level of an element being defined by a total number of the elements that are disposed between the semiconductor substrate and said element (active region 21 has larger area with higher total of number elements than current sense region 22) (see Figs. 1, 2A-2B).
Regarding claim 7, Nishimura discloses the semiconductor device according to claim 1, wherein the elements of the first MOS structure portion further include a plurality of first trenches (trenches 3a) that each penetrate one of the first first-semiconductor-regions, and the first second-semiconductor-layer, and reach the first semiconductor layer, the first gate electrodes (gate electrodes 5) are provided in the first trenches, via the first gate insulating films (insulating layer 4) (see Fig. 2A and [0058-0059]), respectively, the elements of the second MOS structure portion further include a plurality of second trenches (trenches 3b) that each penetrate one of the second first-semiconductor- regions, and the second second-semiconductor-layer, and reach the first semiconductor layer, and the second gate electrodes are provided in the second trenches, via the second gate insulating films (insulating layer 4), respectively (see Fig. 2B and [0058-0059]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA (Pub. No.: US 2016/0211361 A1), hereinafter as Nishimura as applied to claim 1 above.
Regarding claim 2, Nishimura discloses the semiconductor device according to claim 1, fails to disclose wherein the first MOS structure portion and the second MOS structure portion each have a plurality of MOS characteristics, and the first MOS structure portion has a characteristic value obtained from one of the MOS characteristics that differs by at least 10% from a characteristic value of a corresponding MOS characteristic of the second MOS structure portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the first MOS structure portion and the second MOS structure portion each have a plurality of MOS characteristics, and the first MOS structure portion has a characteristic value obtained from one of the MOS characteristics that differs by at least 10% from a characteristic value of a corresponding MOS characteristic of the second MOS structure portion because the thickness of gate electrodes and the width of the gate trench in regions 21 and 22 are different for making differences in the MOS characteristic and its dimensions can be controlled by manufacturing process for processing requirement. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 3, Nishimura discloses the semiconductor device according to claim 1, fails to disclose wherein a first rate of change of a drain-source current with respect to a drain-source voltage of the second MOS structure portion is at least 10% higher than a second rate of change of the drain-source current with respect to a drain-source voltage of the first MOS structure portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a first rate of change of a drain-source current with respect to a drain-source voltage of the second MOS structure portion is at least 10% higher than a second rate of change of the drain-source current with respect to a drain-source voltage of the first MOS structure portion because the thickness of gate electrodes and the width of the gate trench in regions 21 and 22 are different for making differences of two regions 21 and 22 in rate of change of a drain-source current with respect to a drain-source voltage and its dimensions can be controlled by manufacturing process for processing requirement. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Regarding claim 5, Nishimura discloses the semiconductor device according to claim 1, fails to wherein any one of a width or a thickness of one of the elements of the first portion, or an interval between the same elements adjacent to each other of the first portion differs by at least 10% from a width or a thickness of a functionally corresponding element, or an interval between functionally corresponding same elements adjacent to each other of the second portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein any one of a width or a thickness of one of the elements of the first portion, or an interval between the same elements adjacent to each other of the first portion differs by at least 10% from a width or a thickness of a functionally corresponding element, or an interval between functionally corresponding same elements adjacent to each other of the second portion because the thickness of gate electrodes and the width of the gate trench in regions 21 and 22 are different for making differences of two regions 21 and 22 and its dimensions can be controlled by manufacturing process for processing requirement. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233
Regarding claim 6, Nishimura discloses the semiconductor device according to claim 1, wherein at least one of the elements of the first portion has an impurity concentration (impurity of base region 2 in active region 21) that differs from an impurity concentration of a functionally corresponding element of the second portion (impurity of region 7 in current sense region 22) (claim fails to clarify or define the elements of first portion and the functionally corresponding element being the same region) (see Figs. 2A and 2B). However, Nishimura fails to disclose the differences by 10%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the elements of the first portion has the impurity concentration that differs by at least 10% from the impurity concentration of a functionally corresponding element of the second portion because the impurity concentration can be controlled by manufacturing process for processing requirement. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233
 
      Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein a bottom of each of the first trenches has a radius of curvature that differs by at least 10% from a radius of curvature of a bottom of each of the second trenches as recited in claim 8; wherein the first MOS structure portion further has a plurality of first second- semiconductor-regions of the second conductivity type, provided in the first semiconductor layer, the first second-semiconductor-regions being in contact with the bottoms of the first trenches, respectively, the second MOS structure portion further has a plurality of second second- semiconductor-regions of the second conductivity type, provided in the first semiconductor layer, the second second-semiconductor-regions being in contact with the bottoms of the second trenches, respectively, and each of the first second-semiconductor-regions has a first corner portion facing the second electrode, each of the second second-semiconductor-regions has a second corner portion facing the second electrode, the first corner portion having a radius of curvature that differs by at least 10% from a radius of curvature of the second corner portion as recited in claim 9; and wherein the elements of the first MOS structure portion further include a plurality of first third-semiconductor-regions of the second conductivity type, provided in the first semiconductor layer at the first surface thereof, the elements of the second MOS structure portion further include a plurality of second third-semiconductor-regions of the second conductivity type, provided in the first semiconductor layer at the first surface thereof, and each of the first third-semiconductor-regions has a first corner portion facing the second electrode, each of the second third-semiconductor-regions has a second corner portion facing the second electrode, the first corner portion having a radius of curvature that differs by at least 10% from a radius of curvature of the second corner portion as recited in claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818